DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks filed 07/18/2022.
Response to Arguments
3. Applicant's arguments in the Remarks filed 07/18/2022 in respect of claims 31-44 have been fully considered and the Examiner respectfully agreed with the Applicant’s arguments in respect of the deficiency of the action previously submitted.
In the instant action, Kafai is cited for generally teaching on aggregating vectors of equal size (dimensionality) and Kafai’s teaching on different size vectors seems to be suggestive. To cure the deficiency, Xu is cited for teaching vectors of different sizes for combining with Kafai which teaches generated vector having a size being equal to the sum of sizes of the source vectors, excluding the paddings.
In general, the claims as currently recited seems to be broad and Kafai in view of Xue seems providing a reasonably equivalent teaching.
Based on the above considerations, as a necessity, the instant action is set forth as non-final for replacing the previously submitted one.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1. Claims 31-33 and 38-40 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Kafai et al.: "OUTPUT VECTOR GENERATION FROM FEATURE VECTORS REPRESENTING DATA OBJECTS OF A PHYSICAL SYSTEM", (U.S. Patent Application Publication 20170344589 A1, DATE PUBLISHED 2017-09-14 and DATE FILED 2016-05-26, hereafter "Kafai"), in view of 
Xu et al.: "SYSTEM AND METHOD FOR TEXT CLEANING", (U.S. Patent Application Publication 20110093258 A1, DATE PUBLISHED 2011-04-21 and DATE FILED 2010-05-07, hereafter "Xu").

As per claim 31, Kafai teaches a method for computation, comprising:
in a high-performance computing system that runs an application in which multiple processes perform portions of work of the application (See Fig. 2, [0020]-[0022], a set of example processes by which the access engine accesses real-valued vectors of an initial dimensionality and by which the projection engine 110 may generate output vectors as random computations with an output dimensionality), 
defining a network comprising the multiple processes and at least one aggregation node (See Figs. 1-2, [0012], [0019]-[0022] and [0025], multiple processes are defined among access, projection and mapping engines of at least one of the computer nodes of the computing system and the defined network of multiple processes includes accessing and receiving initial feature vectors, randomly permuting the pre-extended vector 220 to obtain an extended vector 230 with the extended dimensionality and applying an orthogonal transformation to the extended vector 230).
 Kafai does not explicitly teach “in response to a data movement command, passing respective vectors of data having different, respective data sizes from the multiple processes to the at least one aggregation node”.
However, Xu teaches in response to a data movement command, passing respective vectors of data having different, respective data sizes from the multiple processes to the at least one aggregation node (See Figs. 2 and 5-6, [0140] and [0171], in the data movement command of extraction of numeric feature extraction of each word of sentence, the size of the numeric feature vector created at step 530 may be related to the number of words and/or unique numbers in the dictionary map. By way of example, a dictionary map with a size of 546 words, such as the example dictionary map above, may, in some embodiments, be of the 546.sup.th dimension. It will, however, be appreciated that vectors of a different size could also be used; and since the vectors which are created in the numeric feature extraction steps of FIGS. 5 and 6 are, later, passed to the machine learning classifier 230 (FIG. 2) (See, for example, step 440 of FIG. 4), in order to ensure accurate learning, the vectors are presented in a predetermined consistent form. That is, each position in the vectors corresponds to the same feature for any given sentence. Accordingly, the concatenation of any of the vectors created is performed in a predetermined manner which maintains consistent vector positions for features. Here the extraction of feature is interpreted the data extraction).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Xu's teaching with Kafai reference because Xu is dedicated to text mining by automatically removing text from documents in order to clean unwanted text from such documents and Kafai is dedicated to outputting vector generation from feature vectors representing data objects of a physical system, and the combined teaching would have enabled Kafai to improve system efficiency and performance of creating feature vectors by including merging vectors of different size (dimensionality) and excluding not needed extracted features before being merged to concatenated vector. 
Kafai in view of Xu further teaches the following:
at the at least one aggregation node, in response to the data movement command, receiving and concatenating the respective vectors to generate a result vector having a result vector size equal to a sum of the respective data sizes of the received vectors (See Kafai: [0023], the projection engine 110 may concatenate the feature vector 211 a number of times determined through an integer division with the extended dimensionality by the initial dimensionality. In this illustrative example, the projection engine 110 may concatenate tl1e feature vector 211 together 409 times (which is 2048 divided by 5, rounded down to the nearest integer of 409). Doing so results in a concatenated vector with a vector size of 2045, and the projection engine 110 may thus pad an additional 3 vector elements to reach the extended dimensionality of 2048. In some instances, the projection engine 110 need not pad the feature vector concatenation with any additional vector elements, particularly when the feature vector concatenation is of a vector length exactly equal to the extended dimensionality ); and
outputting the result vector from the at least one aggregation node (See Kafai: Fig. 3 and [0027], the projection engine 110 may generate an output vector with an output dimensionality from the intermediate vector 240 with an extended dimensionality.).

As per claim 32, Kafai in view of Xu teaches the method according to claim 31, wherein the data movement command comprises a gather command (See Xu: Fig. 6, steps 520-680, and [0171], the vectors which are created in the numeric feature extraction steps of FIGS. 5 and 6 are, later, passed to the machine learning classifier. The steps performing extraction perform a gather command to extract word features).

As per claim 33, Kafai in view of Xu teaches the method according to claim 31, wherein outputting the result vector comprises sending the result vector to the multiple processes (See Kafai: [0022] and [0054], example processes by which the projection engine 110 may generate output vectors as random computations with an output dimensionality and outputting the randomly projected vector with the output dimensionality as the output vector generated from the particular feature vector. The processes generated extended vectors are suggested to receive the result when no specific recipients are specified.).

As per claims 38-40, the claims recite a high-performance computing system comprising multiple nodes (See Kafai: [0012], FIG. 1 shows an example of a system 100 that supports generation of output vectors from feature vectors representing data objects of a physical system. The system 100 may take the form of any computing system that includes a single or multiple computing devices such as servers, compute nodes, desktop or laptop computers, smart phones or other mobile devices, tablet devices, embedded controllers, and more) for executing the operations of the application recited as steps of the methods in claims 31-33 above, respectively, and rejected under 35 U.S.C. § 103 as being unpatentable over by Kafai in view of Xu.
Therefore, claims 38-40 are rejected along the same rationale that rejected claims 31-33, respectively.

4.2. Claims 34 and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Kafai in view of Xu, as applied to claims 31-33 and 38-40 above, and further in view of 
Kurtzberg et al.: "MECHANISM AND ARCHITECTURE FOR MANUFACTURING CONTROL AND OPTIMIZATION", (U.S. Patent US 5691895 A, DATE PUBLISHED 1997-11-25 and DATE FILED 1995-12-18, hereafter "Kurtzberg").
As per claim 34, Kafai in view of Xu does not explicitly teach the method according to claim 31, wherein defining the network comprises providing a hierarchical tree having nodes corresponding to the multiple processes.
However, Kurtzberg teaches the method according to claim 31, wherein defining the network comprises providing a hierarchical tree having nodes corresponding to the multiple processes (See col. 1, lines 48-50 and col. 2, lines 40-44, manufacturing is treated as a hierarchy of processes which are modeled, controlled, optimized and managed via four interacting nets, and the application modeling or process definition network 1 represents manufacturing process flow, where nodes 11 to 16 denote processes and edges (i.e., node interconnections) describe product flow. The nodes and edges represent generalized processes and product flow in FIG. 1).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Kurtzberg's teaching with Kafai in view of Xu reference because Kurtzberg is dedicated to controlling manufacturing in real-time for local process control and global product optimization, Xu is dedicated to text mining by automatically removing text from documents in order to clean unwanted text from such documents and Kafai is dedicated to outputting vector generation from feature vectors representing data objects of a physical system, and the combined teaching would have enabled Kafai in view of Xu to improve system efficiency and performance of creating feature vectors by utilizing comprehensive, generic mechanism to model, monitor, control and optimize processes.

4.3. Claims 35 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Kafai in view of Xu, as applied to claims 31-33 and 38-40 above, and further in view of 
Meyer et al.: "EVALUATION OF VARIANT CONFIGURATION USING IN-MEMORY TECHNOLOGY", (U.S. Patent Application Publication 20150278347 A1, DATE PUBLISHED 2015-10-01 and DATE FILED 2014-03-31, hereafter "Meyer").

As per claim 35, Kafai in view of Xu does not explicitly teach the method according to claim 31, wherein defining the network comprises providing multiple aggregation nodes, comprising a root node, which outputs the result vector, and at least two intermediate aggregation nodes, each of which receives and concatenates the respective vectors from respective ones of the processes.
However, Meyer teaches the method according to claim 31, wherein defining the network comprises providing multiple aggregation nodes, comprising a root node, which outputs the result vector, and at least two intermediate aggregation nodes, each of which receives and concatenates the respective vectors from respective ones of the processes (See Figs. 1, 5, [0023] and [0026]-[0029], three levels of hierarchical tree of nodes, the second level of the tree aggregates from or results from the evaluation of level 1 nodes and, the root node at the level three aggregates from or resulting from level 2 aggregating nodes, the processor may then output results of the selection condition for a concrete configuration and the embodiments may utilize SQL Script statements. Here the top level root node output the final aggregated result).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Meyer's teaching with Kafai in view of Xu reference because Meyer is dedicated to optimizing in-memory data management for variant configurations, Xu is dedicated to text mining by automatically removing text from documents in order to clean unwanted text from such documents and Kafai is dedicated to outputting vector generation from feature vectors representing data objects of a physical system, and the combined teaching would have enabled Kafai in view of Xu to configure vector parameters on memory for improving data retrieval and extraction for creating extended vectors.

As per claim 42, the claim recites a high-performance computing system comprising multiple nodes (See Kafai: [0012], FIG. 1 shows an example of a system 100 that supports generation of output vectors from feature vectors representing data objects of a physical system. The system 100 may take the form of any computing system that includes a single or multiple computing devices such as servers, compute nodes, desktop or laptop computers, smart phones or other mobile devices, tablet devices, embedded controllers, and more) for executing the operations of the application recited as steps of the method in claim 35 above and rejected under 35 U.S.C. § 103 as being unpatentable over Kafai in view of Xu, and further in view of Meyer.
Therefore, claim 42 is rejected along the same rationale that rejected claim 35.

4.4. Claims 36-37 and 43-44 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Kafai in view of Xu, as applied to claims 31-33 and 38-40 above, and further in view of 
Hiramoto et al.: "INFORMATION PROCESSING APPARATUS, PARALLEL COMPUTER SYSTEM, AND CONTROL METHOD FOR CONTROLLING INFORMATION PROCESSING APPARATUS", (U.S. Patent Application Publication 20150178211 A1, DATE PUBLISHED 2015-06-25 and DATE FILED 2015-03-06, hereafter "Hiramoto").

As per claim 36, Kafai in view of Xu does not explicitly teach the method according to claim 31, wherein passing the respective vectors comprises sending the data from the multiple processes with respective indexes, and wherein concatenating the respective vectors comprises adding the data to the result vector according to the respective indexes.
However, Hiramoto teaches the method according to claim 31, wherein passing the respective vectors comprises sending the data from the multiple processes with respective indexes, and wherein concatenating the respective vectors comprises adding the data to the result vector according to the respective indexes (See [0197] and [0208], transmitting the received data and padding-added data to the respective processor cores, and the data subjected to polling processing by the respective processor cores).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hiramoto's teaching with Kafai in view of Xu reference because Hiramoto is dedicated to controlling the information processing apparatus , Xu is dedicated to text mining by automatically removing text from documents in order to clean unwanted text from such documents and Kafai is dedicated to outputting vector generation from feature vectors representing data objects of a physical system, and the combined teaching would have enabled Kafai in view of Xu to utilize parallel computer system for receiving and writing data to main memory for further optimizing data aggregation processing.

As per claim 37, Kafai in view of Xu and further in view of Hiramoto teaches the method according to claim 36, wherein sending the data comprises providing indications from the multiple processes to the at least one aggregation node of the respective data sizes of the respective vectors (See Kafai: [0022] and [0024], example processes by which the projection engine 110 may generate output vectors as random computations with an output dimensionality; and generating the pre-extended vector 220 to a vector size with the extended dimensionality).

As per claims 43-44, the claims recite a high-performance computing system comprising multiple nodes (See Kafai: [0012], FIG. 1 shows an example of a system 100 that supports generation of output vectors from feature vectors representing data objects of a physical system. The system 100 may take the form of any computing system that includes a single or multiple computing devices such as servers, compute nodes, desktop or laptop computers, smart phones or other mobile devices, tablet devices, embedded controllers, and more) for executing the operations of the application recited as steps of the methods in claims 36 and 37 above, respectively and rejected under 35 U.S.C. § 103 as being unpatentable over Kafai in view of Xu,  in view of Hiramoto.
Therefore, claims 43-44 are rejected along the same rationale that rejected claims 36-37, respectively.
Related Prior Arts
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 30, 2022